AGREEMENT

  AGREEMENT made as of the 18th day of December, 2002, by and between:


RICHARD I. ANSLOW, with an address at 4400 Route 9, 2nd
Floor, Freehold, New Jersey 07728 ("SELLER");

and

JAGUAR COMMUNICATIONS, INC., with an address at 213 South Oak Avenue Owatonna,
Minnesota  55060 ("PURCHASER").



R E C I T A L S:

  FIRST, SELLER is the owner of 2,625,000 shares of common stock of Segway IV
Corp., a New Jersey corporation ("Segway").


  SECOND, SELLER desires to sell 2,625,000 of his issued and outstanding shares
in Segway to PURCHASER in consideration of the following.


  NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements hereinafter set forth, the parties hereto agree as follows:


  1.0 Transfer of Shares.


    SELLER hereby transfers and delivers 2,625,000 of his issued and outstanding
shares in Segway to PURCHASER in consideration of $6,250.00. Upon receipt of the
consideration by Richard Anslow, SELLER will immediately forward 2,625,000
Segway shares to PURCHASER.


  2.0 Representations and Warranties of SELLER.


    SELLER hereby represents and warrants to PURCHASER that:


  2.1 Authority.      SELLER has the power and authority to execute and deliver
this Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated hereby. This Agreement has been duly executed and
delivered by constitutes a valid and binding instrument, enforceable in
accordance with its terms.


  2.2 Compliance with Other Instruments.      The execution, delivery and
performance of this Agreement is in compliance with and does not conflict with
or result in a breach of or in violation of the terms, conditions or provisions
of any agreement, mortgage, lease or other instrument or indenture to which
SELLER is a party or by which SELLER is bound.


  2.3 Title to SELLER'S shares in Segway.      SELLER is the legal and
beneficial owner of its shares in Segway and has good and marketable title
thereto, free and clear of any liens, claims, rights and encumbrances.


  3.0 Representations and Warranties of PURCHASER.      PURCHASER hereby
unconditionally represents and warrants to SELLERthat:


  3.1 Authority.      PURCHASER has the power and authority to execute and
deliver this Agreement, to perform his obligations hereunder and to consummate
the transactions contemplated hereby. This Agreement has been duly executed and
delivered by PURCHASER and constitutes a valid and binding instrument,
enforceable in accordance with its terms.


  3.2 Compliance with Other Instruments.      The execution, delivery and
performance of this Agreement is in compliance with and does not conflict with
or result in a breach of or in violation of the terms, conditions or provisions
of any agreement, mortgage, lease or other instrument or indenture to which
PURCHASER is a party or by which PURCHASER is bound.


  3.3 Rule 144 Restriction.       PURCHASER hereby agrees that such shares are
restricted pursuant to Rule 144 and therefore subject to Rule 144 resale
requirements.


  4.0 Notices.       Notice shall be given by certified mail, return receipt
requested, the date of notice being deemed the date of postmarking. Notice,
unless either party has notified the other of an alternative address as provided
hereunder, shall be sent to the address as set forth herein.


  5.0 Governing Law.      This Agreement shall be interpreted and governed in
accordance with the laws of the State of New Jersey.


  6.0 Severability.      In the event that any term, covenant, condition, or
other provision contained herein is held to be invalid, void or otherwise
unenforceable by any court of competent jurisdiction, the invalidity of any such
term, covenant, condition, provision or Agreement shall in no way affect any
other term, covenant, condition or provision or Agreement contained herein,
which shall remain in full force and effect.


  7.0 Entire Agreement.      This Agreement contains all of the terms agreed
upon by the parties with respect to the subject matter hereof. This Agreement
has been entered into after full investigation.


  8.0 Invalidity.      If any paragraph of this Agreement shall be held or
declared to be void, invalid or illegal, for any reason, by any court of
competent jurisdiction, such provision shall be ineffective but shall not in any
way invalidate or effect any other clause, Paragraph, section or part of this
Agreement.


  9.0 Gender and Number.      Words importing a particular gender mean and
include the other gender and words importing a singular number mean and include
the plural number and vice versa, unless the context clearly indicated to the
contrary.


  10.0 Amendments.      No amendments or additions to this Agreement shall be
binding unless in writing, signed by both parties, except as herein otherwise
provided.


  11.0 No Assignments.      Neither party may assign nor delegate any of its
rights or obligations hereunder without first obtaining the written consent of
the other party.


  IN WITNESS WHEREOF, and intending to be legally bound, the parties hereto have
signed this Agreement by their duly authorized officers the day and year first
above written.


WITNESS




--------------------------------------------------------------------------------

 

By:   /s/  Richard I. Anslow

--------------------------------------------------------------------------------

RICHARD I. ANSLOW

ATTEST

/s/   Donny Smith, CEO

--------------------------------------------------------------------------------

DONNY SMITH, CEO JAGUAR COMMUNICATIONS, INC.

By:   /s/  Andrew T. Tanabe

--------------------------------------------------------------------------------

ANDREW T. TANABE
Chief Operations Officer
